Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of December 14,
2017 (the “Effective Date”) by and between C&J Energy Services, Inc., a Delaware
company (the “Company”), and Vic Joyce (“Executive”), and is effective as of the
Effective Date.

RECITALS

WHEREAS, the Company desires to retain the experience, abilities and service of
Executive in a new position; and

WHEREAS, Executive wishes to continue to be employed by the Company under the
conditions of employment specified in this Agreement; and

WHEREAS, both the Company and Executive have read and understood the terms of
this Agreement, and have been afforded a reasonable opportunity to review this
Agreement with their respective legal counsel.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows, effective as of the
Effective Date:

AGREEMENT

ARTICLE I

DEFINITIONS

1.1    Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified or referred to in this Section 1.1:

(a)    “Accrued Obligation” shall mean the sum of (i) Executive’s Base Salary
earned through the Date of Termination and (ii) to the extent permitted by the
Company’s vacation policies as may exist from time to time, any accrued, unused
vacation pay earned by Executive, in both cases, to the extent not theretofore
paid.

(b)    “Applicable Anti-Corruption Laws” shall mean all anti-corruption and
anti-bribery laws and legislation that are or may become applicable to Executive
or to the Company or its Subsidiaries, whether as a result of the location of
citizenship, incorporation or registration, or business operations, including
but not limited to the U.S. Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010, and the principles set out in the Organization for
Economic Cooperation and Development Convention Combating Bribery of Foreign
Public Officials in International Business Transactions.

(c)    “Board” shall mean the Board of Directors of the Company.

(d)    “Business” shall mean (i) any business in which the Company or any of its
Subsidiaries is engaged during the Term and for which Executive has (or has had)
responsibilities or about which Executive has Confidential Information and
(ii) as of the end of the Term, any other business in which the Company or any
of its Subsidiaries has undertaken material, substantive steps to engage within
the twelve (12) month period prior to such time and for which Executive has had
material



--------------------------------------------------------------------------------

responsibility with regard to, or Confidential Information about, such steps.
Without limiting the foregoing, “Business” shall be deemed to include, without
limitation, the well completion and servicing business (including but not
limited to hydraulic fracturing, coiled tubing, pressure pumping, cased-hole
wireline, pressure testing, pump-down, perforating, pipe recovery and other
complementary services); petroleum engineering services (including but not
limited to services in connection with hydraulic fracture stimulation and
reservoir engineering); the chemicals and fluids procurement and sales business;
cementing; workover rigs and related offerings; storage and disposal; logging,
downhole and drilling tools; and data control systems.

(e)    “Cause” shall mean Executive’s (i) willful and continued failure to
substantially perform, without proper legal justification the duties required
hereunder or any other written agreement between Executive and the Company or
any affiliate of the Company or as otherwise reasonably required by the Board in
the course of his duties; (ii) conviction, admission or plea of guilty or nolo
contendere to a charge of felony, or conviction of or plea of guilty or nolo
contendere to any dishonest conduct; (iii) any material breach of any of the
terms of, or failure to perform any of, his covenants contained herein or in any
other written agreement between Executive and the Company or any affiliate of
the Company; or (iv) material violation or failure to abide by lawful and
material instructions, policies or workplace rules established by the Company or
any affiliate of the Company.

(f)    “Change of Control” shall mean any of the following:

(i)    any “person” or “group” shall become, directly or indirectly, the
“beneficial owner” (each quoted term as defined within the meaning of
Sections 13(d) and 14(d)(2) of the Exchange Act or the regulations thereunder),
by way of merger, consolidation, recapitalization, reorganization or otherwise,
of 50% or more of the voting power of the Board; or

(ii)    the sale or other disposition of all or substantially all of its assets
of the Company in one or more transactions to any Person other than an
Affiliate.

Notwithstanding the foregoing, the parties acknowledge and agree that the
restructuring transactions (specifically including the change in ownership and
Board composition) contemplated by the Plan of Reorganization arising under the
Company’s (including certain of its subsidiaries) voluntary petitions for
reorganization filed on July 20, 2016 seeking relief under the provisions of
Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy
Court for the Southern District of Texas, Houston Division under the caption “In
re: CJ Holding Co., et al., Case No. 16-33590”, including the emergence from
bankruptcy as contemplated thereby, shall not constitute a Change of Control for
purpose of this Agreement.

(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h)    “Company Group” shall mean, collectively, C&J Energy Services, Inc. and
its direct and indirect subsidiaries.

 

2



--------------------------------------------------------------------------------

(i)    “Date of Termination” shall mean the effective date of termination of
Executive’s employment hereunder, as specified in the applicable Notice of
Termination.

(j)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
applicable administrative guidance issued thereunder.

(k)    “Government Official” shall mean any agent, representative, official,
officer, director, or employee of any government or any department, agency, or
instrumentality thereof (including but not limited to any officer, director, or
employee of a state-owned, operated or controlled entity) or of a public
international organization, or any person acting in an official capacity for or
on behalf of any such government, department, agency, instrumentality, or public
international organization.

(l)    “Permanent Disability” shall mean a sickness or disability that renders
Executive incapable of performing his duties hereunder for a period in excess of
six (6) months during any consecutive twelve (12) month period.

(m)    “Permitted Holder” shall mean (i) any trustee or other fiduciary holding
securities of the Company under an employee benefit plan of the Company or any
of its affiliates, (ii) any subsidiary of the Company that is at least 80% owned
by the Company and (iii) any corporation, partnership, limited liability company
or other entity owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of securities
of the Company.

(n)    “Protected Period” shall mean the period beginning three (3) months prior
to the effective date of a Change of Control, and ending on the one (1) year
anniversary of the effective date of such Change of Control.

(o)    “Release Expiration Date” shall mean the date that is twenty-one
(21) days following the date upon which the Company timely delivers to Executive
the Release (which shall occur no later than seven (7) days after the Date of
Termination), or in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is forty-five (45) days following such delivery date.

(p)    “Restricted Area” shall mean those geographic areas where the Company or
any Subsidiary of the Company conducts the Business during the Term and for
which Executive has or had material responsibilities. Without limiting the
foregoing, the “Restricted Area” shall include those countries, states,
parishes, counties and other areas specified on Exhibit “A”, and any additional
areas in which the Company or any Subsidiary of the Company has taken material,
substantive steps, with Executive’s assistance, in preparation of conducting the
Business.

(q)    “Section 409A” shall mean Section 409A of the Code and the final
Department of Treasury regulations and other interpretive guidance issued
thereunder.

(r)    “Subsidiary” shall mean any business entity with respect to which the
Company owns or controls, directly or indirectly, not less than a majority of
the equity securities of such entity, or otherwise possesses, with by virtue of
security ownership or contract, the power to elect a majority of the board of
directors or other governing body or officers thereof.

 

3



--------------------------------------------------------------------------------

ARTICLE II

DUTIES

2.1    Duties. During the Term (as defined below), Executive shall serve the
Company as President – Well Construction and Intervention Services, or in such
other capacity as the Board, Chief Executive Officer or Chief Operating Officer
of the Company shall determine. Executive shall comply with the policies of the
Company as may be in effect from time to time for executive officers, including,
without limitation, the Company’s policies regarding confidentiality, ownership
of intellectual property, drug testing, discrimination and harassment, and
ethical conduct. Executive shall have such duties, authorities and
responsibilities as the Board, Chief Executive Officer or Chief Operating
Officer of the Company shall designate that are consistent with Executive’s
position.

2.2    Extent of Duties. Subject to the use of vacation, holiday and other
approved leave time, Executive shall devote substantially all of his business
time, energy and efforts to the affairs of the Company as the Company, acting
through its Board, shall reasonably deem necessary in the discharge of
Executive’s duties hereunder. Executive shall not engage, directly or
indirectly, in any other business or businesses, whether or not similar to that
of the Company, except with the consent of the Chairman of the Board or as
otherwise permitted by this Section 2.2. Executive agrees to serve in the
positions referred to in Section 2.1 and to perform diligently and to the best
of his abilities the duties and services appertaining to such offices, as well
as such additional duties and services appropriate to such offices which the
parties mutually may agree upon from time to time. Notwithstanding the
foregoing, nothing herein shall prevent Executive from participating in social,
civic, charitable, religious, business, educational or professional
associations, or the passive management of Executive’s personal investments, so
long as such activities do not materially detract from Executive’s ability to
perform his duties under this Agreement or otherwise violate the provisions of
this Agreement. Without limiting the foregoing, in the event that Executive
desires to participate personally in any business opportunity that is reasonably
related to the Company’s or any of its Subsidiaries’ business, Executive shall
not participate in such opportunity without first making full disclosure to the
Board of such opportunity and the scope of Executive’s proposed involvement.

ARTICLE III

TERMS OF EMPLOYMENT

3.1    Employment Period. Unless sooner terminated pursuant to the terms and
conditions of this Agreement, Executive’s employment pursuant to this Agreement
shall commence on the Effective Date and end on the third anniversary of the
Effective Date (the “Initial Period”); provided, however, that on the third
anniversary of the Effective Date and on each subsequent anniversary date (each
such date, an “Extension Date”), if Executive’s employment under this Agreement
has not been terminated pursuant to Article IV, the Term of this Agreement shall
automatically extend for an additional year unless on or before the date that is
ninety (90) days prior to an Extension Date, the Company or Executive provides
the other party hereto written notice (a “Notice of Non-Renewal”) that the Term
will not be so extended. The Initial Period and any automatic extension of this
Agreement pursuant to this Section 3.1 is collectively referred to herein as the
“Term”.

 

4



--------------------------------------------------------------------------------

3.2    Annualized Base Compensation. As compensation for services rendered under
this Agreement, Executive shall be entitled to receive from the Company a
minimum annualized base salary (before tax withholdings and other deductions) of
$325,000.00 (“Base Salary”). Executive’s Base Salary shall be reviewed by the
Board on an annual basis and, in the Board’s discretion, may be increased.
Executive’s Base Salary shall be payable in arrears at regular intervals (but no
less frequently than monthly) in accordance with the prevailing practice and
policies of the Company as may exist from time to time.

3.3    Bonuses.

(a)    Annual Bonus. Executive shall be eligible to receive an annual bonus
(“Annual Bonus”) for each full calendar year beginning on or after January 1,
2018 that he is employed with the Company during the Term (each such calendar
year, a “Bonus Year”) in which the Company achieves certain targets as set forth
by the Compensation Committee of the Board (the “Compensation Committee”), and
the target amount of such bonus shall (assuming all performance targets are met
or exceeded) be 65% of Executive’s Base Salary for the applicable Bonus Year;
provided that Executive shall not be entitled to an Annual Bonus for any Bonus
Year, unless the Compensation Committee determines otherwise, in which the
Company does not achieve such targets, as determined by the Compensation
Committee; and provided further, that Executive shall not be entitled to any
Annual Bonus if Executive’s employment is terminated by the Company for Cause
prior to the date of payment of such Annual Bonus and, subject to the exceptions
set forth in Sections 4.3(b)(ii), 4.3(c)(ii), and 4.3(d)(iii) Executive shall
not be entitled to any Annual Bonus if Executive is not employed by the Company
on the date the Compensation Committee determines annual bonuses for executive
officers of the Company. The Compensation Committee may, in its sole discretion,
determine that up to 50% of the value of any Annual Bonus shall be paid in stock
of the Company (as determined by the Compensation Committee) and the remainder
of such Annual Bonus shall be paid in cash. Each Bonus Year during the Term, the
Compensation Committee will review the structure of the targets provided by it
for the preceding Bonus Year and establish the targets for the Bonus Year as it
deems appropriate.

3.4    Benefits. The Company agrees to provide Executive and Executive’s
eligible family members with the employment benefits that the Company ordinarily
provides to similarly situated employees, subject to the terms and conditions of
the applicable benefit programs and plans. Executive and Executive’s family
members shall be eligible to participate in any and all employee benefit plans
(including, but not limited to, medical and dental insurance, retirement plans,
disability insurance and life insurance) implemented by the Company from time to
time for its executive employees and their families. Such employment benefits
shall be governed by the applicable plan documents, insurance policies, and/or
employment policies, and may be modified, suspended, or revoked in accordance
with the terms of the applicable documents or policies. In addition to such
benefits, the Company agrees to provide, or cause to be provided, the following
benefits upon satisfaction by Executive of any eligibility requirements, subject
to the following limitations:

(a)    Sick-Leave Benefits and Disability Insurance. To the extent made
available to other employees of the Company, and unless Executive’s employment
under this Agreement is terminated pursuant to Article IV, Executive shall be
paid sick leave benefits at his then prevailing Base Salary rate during his
absence due to illness or other incapacity; provided, however, that any
sick-leave benefits will be

 

5



--------------------------------------------------------------------------------

reduced by the amount, if any, of workers’ compensation, Social Security
entitlement, and/or disability benefits, if any, paid or provided to Executive
in connection with such illness or incapacity.

(b)    Vacations. The Company shall provide Executive with vacation consistent
with Company policy, but not less than twenty (20) business days paid vacation
per calendar year during his employment under this Agreement (“Vacation Days”),
which Vacation Days shall accrue and be used pursuant to the Company’s vacation
policies as may exist from time to time.

3.5    Equity Incentives. As a long-term incentive, Executive shall be eligible
to receive long-term equity compensation awards as determined by the
Compensation Committee. The amount of such equity compensation award shall be
determined by the Compensation Committee and shall equal a target of 200% of
Executive’s then effective Base Salary, subject to the sole discretion of the
Compensation Committee. All such equity compensation awards, if any, shall be
subject to the terms and conditions determined by the Compensation Committee and
the award agreements pursuant to which they are granted, as modified by this
Agreement.

3.6    Other Benefits.

(a)    Perquisites. During the Term, Executive shall be entitled to fringe
benefits and perquisites as determined from time to time by the Company, which
shall include provision for an automobile (or, if applicable, automobile
allowance) for Executive’s business and personal use, and related insurance
coverage, which is commensurate with Executive’s position, title and duties with
the Company, as determined by the Company from time to time and subject to all
applicable benefit and insurance policies, terms and conditions.

(b)    Reimbursement of Business Expenses. Executive is authorized to incur
ordinary, necessary, and reasonable business expenses in connection with the
performance of his duties, responsibilities, and authorities under this
Agreement and for the promotion of the Company’s business and activities during
this Agreement, including but not limited to expenses for necessary travel and
entertainment and other items of expense required in the normal and routine
course of Executive’s employment under this Agreement. The Company will
reimburse Executive from time to time for all such business expenses actually
incurred pursuant to and in conformity with this paragraph and the policies and
practices of the Company then in effect relative to the reimbursement of
business expenses.

ARTICLE IV

TERMINATION

4.1    Termination of Employment.

(a)    Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement at any time, without any further
liability to Executive, for Cause. If the Company believes Cause exists for
terminating Executive’s employment under this Agreement pursuant to this
paragraph, it shall give Executive written notice of the acts or omissions
constituting Cause in its Notice of Termination and Executive’s employment under
this

 

6



--------------------------------------------------------------------------------

Agreement shall terminate immediately upon provision of such notice; provided,
however, that if such acts or omissions are of the type described in
Section 1.1(e)(i), (iii) or (iv), no termination of Executive’s employment under
this Agreement for Cause shall be effective unless and until Executive fails to
cure such acts or omissions, if curable (as determined by the Company in its
reasonable discretion), within thirty (30) days after receiving such notice.

(b)    Termination by the Company without Cause or by Executive. The Company may
terminate Executive’s employment under this Agreement without Cause, and
Executive may terminate Executive’s employment under this Agreement for any
reason, or no reason whatsoever. Any termination of Executive’s employment by
Executive shall be made by the provision of at least thirty (30) days’ prior
written notice to the Company in accordance with Section 4.2. Any termination of
Executive’s employment by the Company without Cause shall be made by the
provision of at least fourteen (14) days’ prior written notice to Executive in
accordance with Section 4.2.

(c)    Change of Control Termination. A termination of Executive’s employment by
the Company without Cause in any case during a Protected Period following a
Change of Control, will entitle Executive to the benefits specified in
Section 4.3(c).

(d)    Termination on Death or Permanent Disability. Executive’s employment
under this Agreement shall automatically terminate on Executive’s death or upon
the provision to Executive of notice of the Company’s determination of his
Permanent Disability.

4.2    Notice of Termination. Any termination of Executive’s employment by the
Company or Executive pursuant to Section 4.1 (other than upon his death) shall
be communicated by a “Notice of Termination” to the other party hereto.

4.3    Obligations of the Company Upon Termination.

(a)    Termination by the Company for Cause or by Executive. If the Company
terminates Executive’s employment for Cause or if Executive resigns his
employment for any reason, or no reason whatsoever, Executive shall be entitled
only to the payment of (i) the Accrued Obligation and (ii) unreimbursed business
expenses.

(b)    Termination by the Company without Cause (Not in Connection with a Death
or Permanent Disability). If, at any time other than during a Protected Period,
the Company terminates Executive’s employment during the Term without Cause, and
such termination is not due to Executive’s death or Permanent Disability, then
Executive shall be entitled to receive (i) payment of the Accrued Obligation and
any unreimbursed business expenses and (ii) subject to the satisfaction of any
applicable performance targets, as described in Section 3.3, any of Executive’s
earned but unpaid Bonuses with respect to a previous calendar year completed
prior to the Date of Termination (without regard to any requirement that
Executive remain employed through the date of determination of such Bonuses). In
addition, subject to Executive’s (x) delivery to the Company by the Release
Expiration Date (and non-revocation in any time provided to do so) of an
executed release of claims against the Company and its affiliates in
substantially the form attached hereto as Exhibit “B”

 

7



--------------------------------------------------------------------------------

(the “Release”) and (y) compliance with Articles V, VI, and VII, Executive shall
also be entitled to receive:

(1)    a lump sum payment of an amount equal to one (1) times the sum of (A) the
annualized rate of Executive’s Base Salary as in effect on the Date of
Termination and (B) Executive’s target Annual Bonus for the calendar year in
which the Date of Termination occurs; and

(2)    a lump sum payment of an amount equal to all Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), premiums that would be payable
during the period beginning on the Date of Termination and ending on the date
that is 18 months after the Date of Termination, assuming Executive and his
dependents who were enrolled in the Company’s group health plans as of the Date
of Termination elected continuation coverage under the Company’s group health
plans as in effect, and at the applicable COBRA rates, as of the Date of
Termination, without regard to whether Executive and his dependents actually
elected such coverage or whether actual COBRA coverage is applicable for the
above-referenced time period.

(c)    Change of Control Termination. If, during a Protected Period, the Company
terminates Executive’s employment during the Term without Cause, then Executive
shall be entitled to receive (i) payment of the Accrued Obligation and any
unreimbursed business expenses and (ii) subject to the satisfaction of any
applicable performance targets, as described in Section 3.3, any of Executive’s
earned but unpaid Bonuses with respect to a previous calendar year completed
prior to the Date of Termination (without regard to any requirement that
Executive remain employed through the date of determination of such Bonuses). In
addition, subject to Executive’s (x) delivery to the Company by the Release
Expiration Date (and non-revocation in any time provided to do so) of an
executed Release and (y) compliance with Articles V, VI, and VII, Executive
shall also be entitled to receive:

(1)    a lump sum payment of an amount equal to one (1) times the sum of (A) the
annualized rate of Executive’s Base Salary as in effect on the Date of
Termination and (B) Executive’s target Annual Bonus for the calendar year in
which the Date of Termination occurs; and

(2)    a lump sum payment of an amount equal to all COBRA premiums that would be
payable during the period beginning on the Date of Termination and ending on the
date that is three (3) years after the Date of Termination, assuming Executive
and his dependents who were enrolled in the Company’s group health plans as of
the Date of Termination elected continuation coverage under the Company’s group
health plans as in effect, and at the applicable COBRA rates, as of the Date of
Termination, without regard to whether Executive and his dependents actually
elected such coverage or whether actual COBRA coverage is applicable for the
above-referenced time period.

(d)    Termination on Death or Permanent Disability. If Executive’s employment
is terminated by reason of Executive’s death or Permanent Disability during the
Term, the Company shall have no further obligations to Executive, other

 

8



--------------------------------------------------------------------------------

than for (i) payment of the Accrued Obligation, (ii) payment of any unreimbursed
business expenses; (iii) subject to the satisfaction of any applicable
performance targets, as described in Section 3.3, any of Executive’s earned but
unpaid Bonuses with respect to a previous calendar year completed prior to the
Date of Termination (without regard to any requirement that Executive remain
employed through the date of determination of such Bonuses), and (iv) the timely
payment or provision of any and all benefit obligations provided under
Section 3.4, which under their terms are available in the event of Executive’s
death or Permanent Disability.

4.4    Payment Timing. Except as otherwise provided in Section 10.13, the
Company shall pay Executive the amounts specified in Sections 4.3(a), 4.3(b)(i),
4.3(c)(i) and (ii), and 4.3(d)(i) and (ii), in each case, within forty-five
(45) days after the Date of Termination. In addition, subject to Executive’s
timely execution and non-revocation of the Release and compliance with
Articles V, VI and VII, the Company shall pay Executive the amounts specified in
Sections 4.3(b)(ii), 4.3(b)(ii)(1), 4.3(b)(ii)(2), 4.3(c)(ii), 4.3(c)(ii)(1),
4.3(c)(ii)(2), 4.3(e)(iii) or 4.3(e)(v), as applicable, on the date that is
sixty (60) days after the Date of Termination, subject in each case to
Section 10.13(g), as applicable.

4.5    Limitations on Severance Payment and Other Payments or Benefits.

(a)    Limitation on Payments. Notwithstanding any provision of this Agreement,
if any portion of the payments or benefits under this Agreement, or under any
other agreement with Executive or plan of the Company or its affiliates (in the
aggregate, “Total Payments”), would constitute an “excess parachute payment” and
would, but for this Section 4.5, result in the imposition on Executive of an
excise tax under Section 4999 of the Code (the “Excise Tax”), then the Total
Payments to be made to Executive shall either be (i) delivered in full, or
(ii) delivered in such reduced amount in the manner determined in accordance
with Section 4.5(b) so that no portion of such Total Payments would be subject
to the Excise Tax, whichever of the foregoing results in the receipt by
Executive of the greatest benefit on an after-tax basis (taking into account the
applicable federal, state and local income taxes and the Excise Tax).

(b)    Determination of Limit. Within forty (40) days following a Date of
Termination or notice by one party to the other of its belief that there is a
payment or benefit due Executive that would result in an excess parachute
payment, Executive and the Company, at the Company’s expense, shall obtain the
opinion (which need not be unqualified) of a nationally recognized accounting
firm or tax counsel (the “National Advisor”) selected by the Company (which may
be regular accounting firm or outside counsel to the Company), which opinion
sets forth (i) the amount of the Base Period Income (as defined below), (ii) the
amount and present value of the Total Payments, (iii) the amount and present
value of any excess parachute payments determined without regard to any
reduction of Total Payments pursuant to Section 4.3(a), and (iv) the net
after-tax proceeds to Executive, taking into account applicable federal, state
and local income taxes and the Excise Tax if (x) the Total Payments were reduced
in accordance with Section 4.5(a) and (y) the Total Payments were not so
reduced. The opinion of the National Advisor shall be addressed to the Company
and Executive and shall be binding upon the Company and Executive. If such
National Advisor’s opinion determines that Section 4.5(a)(ii) applies, then the
Agreement Benefits (as defined below) hereunder or any other payment or benefit
determined by such counsel to be includable in Total Payments shall be reduced
or

 

9



--------------------------------------------------------------------------------

eliminated so that, under the bases of calculations set forth in such opinion,
there will be no excess parachute payment. In such event, payments or benefits
included in the Total Payments shall be reduced or eliminated by applying the
following principles, in order: (1) the payment or benefit with the higher ratio
of the parachute payment value to present economic value (determined using
reasonable actuarial assumptions) shall be reduced or eliminated before a
payment or benefit with a lower ratio; (2) the payment or benefit with the later
possible payment date shall be reduced or eliminated before a payment or benefit
with an earlier payment date; and (3) cash payments shall be reduced prior to
non-cash benefits; provided that if the foregoing order of reduction or
elimination would violate Section 409A, then the reduction shall be made pro
rata among the payments or benefits included in the Total Payments (on the basis
of the relative present value of the parachute payments).

(c)    Definitions and Assumptions. For purposes of this Agreement: (i) the
terms “excess parachute payment” and “parachute payments” shall have the
meanings assigned to them in Section 280G of the Code, and such “parachute
payments” shall be valued as provided therein; (ii) present value shall be
calculated in accordance with Section 280G(d)(4) of the Code; (iii) the term
“Base Period Income” means an amount equal to Executive’s “annualized includible
compensation for the base period” as defined in Section 280G(d)(1) of the Code;
(iv) “Agreement Benefits” shall mean the payments and benefits to be paid or
provided pursuant to this Agreement; (v) for purposes of the opinion of the
National Advisor, the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code, which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and Executive; and (vi) Executive shall be deemed to pay federal
income tax and employment taxes at the highest marginal rate of federal income
and employment taxation, and state and local income taxes at the highest
marginal rate of taxation in the state or locality of Executive’s domicile
(determined in both cases in the calendar year in which the Date of Termination
occurs or the notice described in Section 4.5(b) above is given, whichever is
earlier), net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.

(d)    Reasonableness of Compensation. The Company agrees that it shall instruct
the National Advisor to take into account the value of any reasonable
compensation for services to be rendered by the Executive in connection with
making determinations with respect to Section 280G and/or Section 4999 of the
Code, including the non-competition provisions applicable to Executive under
Article VII and any other non-competition provisions that may apply to
Executive. The Company agrees to fully cooperate in the valuation of any such
services, including any non-competition provisions, and agrees to retain, at the
Company’s expense, a recognized valuation firm to make a determination of the
value of the non-competition provisions. If the National Advisor so requests in
connection with the opinion required by this Section 4.5, Executive and the
Company shall obtain, at the Company’s expense, and the National Advisor may
rely on, the advice of a firm of recognized executive compensation consultants
as to the reasonableness of any item of compensation to be received by Executive
solely with respect to its status under Section 280G of the Code.

 

10



--------------------------------------------------------------------------------

(e)    Changes to Sections of the Code. This Section 4.5 shall be amended to
comply with any amendment or successor provision to Sections 280G or 4999 of the
Code. If such provisions are repealed without successor, then this Section 4.5
shall be cancelled without further effect.

4.6    Resignation Upon Termination. Upon any termination of Executive’s
employment with the Company, and without further action on the part of
Executive, Executive shall be deemed to have resigned from each directorship and
other office or position of authority Executive may hold with the Company or any
of its direct or indirect subsidiary business entities.

ARTICLE V

CONFIDENTIAL INFORMATION AND NONCOMPETITION

5.1    Confidential Information. The Company promises and Executive acknowledges
that Executive will receive new confidential information in Executives new
position with Company. For the purposes of Articles V, VI, VII, VIII and IX, the
“Company” shall be deemed to include the Company and each of its Subsidiaries.

5.2    Scope of Confidential Information. Executive acknowledges that the
Company has developed, and will during the term of Executive’s employment
continue to develop, substantial, confidential, competitively valuable
information and other intangible or “intellectual property” in connection with
its business, some or all of which is proprietary to the Company or another
member of the Company Group (collectively, the “Confidential Information”).
Without limiting the generality of the preceding sentence, Executive expressly
recognizes and agrees that, subject to the remainder of this Section 5.2, the
following items, and all copies, summaries, extracts or derivative works
thereof, are entitled to trade secret protection and constitute Confidential
Information under this Agreement, whether developed prior to the date hereof or
thereafter, and whether with the assistance of Executive or otherwise: (i) the
Company’s proprietary computer software, databases and lists of customers,
prospects, candidates, and employees; employee applications; skills inventory
sheets and similar summaries of employee qualifications, as well as employee
compensation; customer ordering habits, billing rates, buying preferences, and
short term needs; sales reports and analysis; (ii) employee reports and
analysis; customer job orders and profit margin data; businesses processes,
methods of operation and sales techniques; (iii) statistical information
regarding the Company; (iv) financial information of the Company and its
customers that is not publicly available; (v) specially negotiated terms and
pricing with vendors and customers; (vi) research and development, business
projects, strategic business plans, and strategies; products and solution
services offered to customers; and (vii) any other non-public information of the
Company that gives the Company a competitive advantage by virtue of it not being
generally known. Notwithstanding the foregoing, the Confidential Information
shall not include (a) any information which is or becomes publicly available,
other than as a result of the wrongful action of Executive or his agents;
(b) any information independently developed by Executive subsequent to the Date
of Termination; (c) any information made available to Executive following the
termination of Executive’s employment from a third party not known by Executive
to be under binder of confidentiality to the Company with regard thereto or
(d) any information as to which the Company specifically waives its rights
hereunder pursuant to an instrument in writing.

 

11



--------------------------------------------------------------------------------

5.3    Agreement to Provide Confidential Information to Executive. The Company
promises to provide some or all of the Confidential Information described above
to Executive, without regard to the duration of his continued employment with
the Company. Executive agrees that the Confidential Information belongs to the
Company, is subject to the terms of this Agreement, and is not his property.

5.4    Works Made for Hire. Executive recognizes and agrees that all original
works of authorship, and all inventions, discoveries, improvements and other
results of creative thinking or discovery by Executive during the term of
Executive’s employment, whether the result of individual efforts or in acts in
concert with others, arising in the scope of Executive’s employment, utilizing
in any way any of the Confidential Information or Company property, or otherwise
relating to the Company’s business, are and shall be “works made for hire”
within the meaning of the United States copyright laws, to the extent applicable
thereto, and in all events shall be the sole and exclusive property of the
Company (collectively, the “Created Works”). Without limiting the generality of
the foregoing, the Created Works shall include all computer software, written
materials, business processes, compilations, programs, improvements, inventions,
notes, copyrightable works made, fixed, conceived, or acquired by Executive in
the scope of Executive’s employment, utilizing in any way any of the
Confidential Information, or otherwise relating to the Company’s business. No
part of the definition of Created Works is intended to exclude the Created Works
from being included among the items constituting Confidential Information.

5.5    Agreement to Return Confidential Information and Company Property. At any
time during employment, upon demand by the Company, and within five (5) days of
the termination of Executive’s employment for any reason, regardless of which
party initiates such termination, Executive shall return all property of the
Company to the Company, including but not limited to all computer files and
other electronically stored information and all copies of all or any part of the
Confidential Information or any summaries, extracts or derivative works thereof,
in good condition. Such property includes but is not limited to any Confidential
Information, including but not limited to Created Works constituting
Confidential Information, and any of the Company’s tools of trade.

5.6    Assignment of Created Works. Executive hereby fully assigns to the
Company all of his right, title and interest in and to the Created Works and all
aspects thereof, including without limitation all rights to renewals,
extensions, causes of action, reproduce, prepare derivative works, distribute,
display, perform, transfer, make, use and sell. Executive will, from time to
time during the term of this Agreement and thereafter, and at any time upon the
request of the Company, execute and deliver any documents, agreements,
certificates or other instruments affirming, giving effect to or otherwise
perfecting the Company’s rights in the Created Works and will provide such
cooperation as the Company shall reasonably request in connection with the
protection, exploitation or perfection of its rights therein anywhere in the
world.

5.7    Power of Attorney. If the Company is unable, after reasonable effort, to
secure Executive’s signature on any application for patent, copyright, trademark
or other analogous registration or other documents regarding any legal
protection relating to a Created Work, whether because of Executive’s physical
or mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his or her agent and attorney-in-fact, to act for and in
Executive’s behalf and stead to execute and file any such application or
applications or other documents and to do all other lawfully permitted acts to
further the prosecution and issuance of patent, copyright or trademark
registrations or any other legal protection thereon with the same legal force
and effect as if executed by Executive.

 

12



--------------------------------------------------------------------------------

5.8    Disclosure of Inventions. Executive will promptly and without reservation
fully disclose any Created Works to the Company both during the term of
employment and thereafter.

ARTICLE VI

NON-DISCLOSURE

6.1    Non-Disclosure.

(a)    General Duty. Executive agrees that he will not directly or indirectly
use any Confidential Information, including without limitation the Company’s
proprietary information, trade secrets or the Created Works, for his own benefit
or for the benefit of any third party or for any purpose other than the benefit
of the Company. Except as permitted pursuant to Section 6.1(b) hereof, Executive
agrees that he will not directly or indirectly disclose any Confidential
Information, including, without limitation, the Company’s proprietary
information, trade secrets, or the Created Works, to any person or entity who is
not an employee of the Company unless previously authorized to do so by the
Company. Employee shall follow all Company Group policies and protocols
regarding the physical and digital security of all documents and other material
containing Confidential Information (regardless of the medium on which such
Confidential Information is stored). The covenants Executive makes in this
Section 6.1(b) shall apply to all Confidential Information, whether now known or
later to become known to Executive during the period that Executive is employed
or affiliated with the Company or any other member of the Company Group

(b)    Special Exceptions, Permitted Disclosures. Nothing herein shall be
construed to prevent disclosure of Confidential Information as may be required
by applicable law, regulation, or order of a court of competent jurisdiction or
an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation, or order. Further,
nothing herein shall prevent Executive from making a good faith report of
possible violations of applicable law to any governmental agency or entity or
making disclosures that are protected under the whistleblower provisions of
applicable law, and Executive shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is: (A) made (x) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney, and (y) solely for
the purpose of reporting or investigating a suspected violation of law; (B) made
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; or (C) protected under the whistleblower provisions
of applicable law. In the event Executive files a lawsuit for retaliation by the
Company or another member of the Company Group for Executive’s reporting of a
suspected violation of law, Executive may (i) disclose a trade secret to
Executive’s attorney and (ii) use the trade secret information in the court
proceeding related to such lawsuit, in each case, if Executive (A) files any
document containing such trade secret under seal; and (B) does not otherwise
disclose such trade secret, except pursuant to court order. For the avoidance of
doubt, nothing herein or any other agreement between Executive and any member of
the Company Group shall prevent Executive from lawfully, and without obtaining
prior authorization from the Company or any other member of the Company Group:
(i) initiating communications directly with, cooperating with, providing
information to, causing information to be provided to, or otherwise

 

13



--------------------------------------------------------------------------------

assisting in an investigation by the U.S. Securities and Exchange Commission
(the “SEC”) or any other governmental or regulatory agency, entity, or
official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to an employee individually from any Governmental Authority; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any
Governmental Authorities relating to a possible violation of law, including
providing documents or other confidential information to Governmental
Authorities; or (iv) receiving an award for information provided to the SEC or
any other Governmental Authority. This Agreement shall not be construed or
applied to require Employee to obtain prior authorization from the Company or
any other member of the Company Group before engaging in any of the foregoing
conduct referenced in this Section 6.1(b), or to notify the Company or any other
member of the Company Group of having engaged in any such conduct.

6.2    Nature of Business.

(a)    Acknowledgment of Competitive Business. Executive acknowledges and agrees
that the Company is engaged in a highly competitive industry and must protect
its Confidential Information against unauthorized use or disclosure that would
irreparably harm the Company’s interests. Executive recognizes that the
disclosure by the Company to Executive of certain of its Confidential
Information will be necessary and useful to Executive in the performance of his
job duties for the Company under this Agreement. As a result, Executive will
have access to Confidential Information that could be used by the Company’s
competitors in a manner which would irreparably harm the Company’s competitive
position in the marketplace.

(b)    Acknowledgment of Need for Protection. Executive further acknowledges and
agrees that it would be virtually impossible for Executive to ignore all
knowledge of the Company’s Confidential Information if he were to engage in
competition with the Company. It is, therefore, reasonable and proper for the
Company to protect against the intentional or inadvertent use of such
Confidential Information. Accordingly, Executive agrees that restrictions on
competition and soliciting the Company’s customers or employees during his
employment under this Agreement and for a reasonable period of time thereafter
are appropriate and necessary for the protection of the Company’s Confidential
Information, goodwill, and other legitimate business interests.

ARTICLE VII

NON-SOLICITATION AND NON-COMPETITION

7.1    Non-Solicitation and Non-Competition. Ancillary to the agreements to
provide Executive with the Confidential Information as set forth above, and in
order to aid in the enforcement of those agreements, Executive agrees that,
during the Term and for a period of two (2) years after the termination of
Executive’s employment with the Company (or, in the event Executive is entitled
to the payments and benefits described in Section 4.3(c) for a period of one
(1) year after termination of Executive’s employment with the Company) (as
applicable, the “Prohibited Period”), he will:

(a)    refrain from carrying on or engaging in the Business in the Restricted
Area. Executive agrees and covenants that, because the following conduct would
effectively constitute carrying on or engaging in the Business, he will not, and
he will

 

14



--------------------------------------------------------------------------------

cause his affiliates not to, in the Restricted Area during the Prohibited
Period: directly or indirectly, own, manage, operate, join, become an employee
of, control or participate in or be connected with any business, individual,
partnership, firm, corporation or other entity which engages in the Business;

(b)    refrain from, and cause his affiliates to refrain from, soliciting or
causing to be solicited any customer of the Company that was a customer of the
Company in the Restricted Area during the period when Executive was employed by
the Company; and

(c)    refrain from, and cause his affiliates to refrain from, engaging or
employing or soliciting or contacting with a view to the engagement or
employment of, any person who is an officer or employee of the Company.

7.2    Exception for Equity Ownership. Notwithstanding the restrictions
contained in Section 7.1, Executive or any of his affiliates may own (i) less
than five percent (5%) of any equity security registered under the Exchange Act,
in any entity engaged in the Business, provided that neither Executive nor his
affiliates has the power, directly or indirectly, to control or direct the
management or affairs of any such entity and is not involved in the management
of such entity, and (ii) those equity investments owned by Executive as of the
date of this Agreement as previously disclosed to and agreed by the Board.

7.3    Exception Within Oklahoma. Notwithstanding the restrictions contained in
Section 7.1, within those areas of the State of Oklahoma that are within the
Restricted Area (the “Oklahoma Restricted Area”), Executive shall be permitted
to engage in the Business after his employment with the Company has ended but
before the Prohibited Period has expired; provided, however, that at no point
during the Prohibited Period shall Executive, within the Oklahoma Restricted
Area, solicit the goods, services or a combination of goods and services from
any established customer of the Company.

ARTICLE VIII

SURVIVAL OF COVENANTS, ENFORCEMENT OF COVENANTS AND REMEDIES

8.1    Survival of Covenants. Executive acknowledges and agrees that his
covenants in Articles V, VI and VII, and those provisions necessary to interpret
and enforce them, shall survive the termination of this Agreement, and the
existence of any claim or cause of action of Executive against the Company
whether predicated on this Agreement or otherwise shall not constitute a defense
to the enforcement by the Company of those covenants.

8.2    Enforcement of Covenants. Executive acknowledges and agrees that his
covenants in Articles V, VI and VII are, among other things, ancillary to the
otherwise enforceable agreements to provide Executive with Confidential
Information and are supported by independent, valuable consideration. Executive
further acknowledges and agrees that the limitations as to time, geographical
area, and scope of activity to be restrained by those covenants are reasonable
and acceptable to Executive in all respects and do not impose any greater
restraint than is reasonably necessary to protect the Company’s goodwill and
other legitimate business interests. Executive further agrees that if, at some
later date, a court of competent jurisdiction determines that any of the
covenants in Articles V, VI or VII are unreasonable, any such covenants shall be
reformed by the court and enforced to the maximum extent permitted under the
law.

 

15



--------------------------------------------------------------------------------

8.3    Remedies. In the event of actual or threatened breach by Executive of any
of his covenants in Articles V, VI, and VII, the Company shall be entitled to
equitable relief by temporary restraining order, temporary injunction, or
permanent injunction or otherwise, in addition to all other legal and equitable
relief to which it may be entitled, including but not limited to any and all
monetary damages that the Company may incur as a result of said breach,
violation, or threatened breach or violation. For the avoidance of doubt,
nothing shall restrict the Company from pursuing any relief otherwise provided
for by this Agreement. The Company may pursue any remedy available to it
concurrently or consecutively in any order as to any breach, violation, or
threatened breach or violation, and the pursuit of one of such remedies at any
time will not be deemed an election of remedies or waiver of the right to pursue
any other of such remedies as to such breach, violation, or threatened breach or
violation, or as to any other breach, violation, or threatened breach or
violation. In addition to the above, in the event that a final judicial
determination concludes that Executive has materially breached any of his
covenants in Articles V, VI or VII, the Company will be entitled to
reimbursement by Executive of all cash severance payments paid by the Company
under Section 4.3(b)(ii)(1), Section 4.3(b)(ii)(2), Section 4.3(c)(ii)(1), or
Section 4.3(c)(ii)(2), as applicable, of this Agreement during the period of any
such breach. In the event of an alleged actual material breach by Executive of
any of his covenants in Articles V, VI or VII, as determined in good faith by
the Board, the Company may suspend the payments of cash severance then owing to
Executive under Section 4.3(b)(ii)(1), Section 4.3(b)(ii)(2),
Section 4.3(c)(ii)(1), or Section 4.3(c)(ii)(2), as applicable, of this
Agreement without resort to judicial intervention until such breach is cured (if
curable); provided, however, that if it is later determined, whether judicially
or otherwise by the Board, that Executive was not in material breach of such
covenants, the Company shall promptly pay to Executive all such suspended
payments and benefits, as well as reimbursement of all reasonable costs and
expenses (including but not limited to reasonable attorneys’ fees) incurred by
Executive in defending any such claim or action in accordance with
Section 10.11; and provided further, however, that any cure and payments upon
cure and any payments upon a judicial determination that no breach occurred will
be made no later than the deadline under Section 409A that is applicable to
disputed payments and refusals to pay.

8.4    Indemnification. In any situation where, under applicable law, the
Company has the power to indemnify, advance expenses to and defend Executive in
respect of any judgments, fines, settlements, loss, cost or expense (including
but not limited to attorneys’ fees) arising from bona fide claims of any nature
related to or arising out of Executive’s activities as an agent, employee,
officer or director of the Company or in any other capacity on behalf of or at
the request of the Company, then the Company shall promptly on written request,
indemnify Executive, advance expenses (including but not limited to reasonable
attorneys’ fees) to Executive and defend Executive to the fullest extent
permitted by applicable law, including but not limited to making such findings
and determinations and taking any and all such actions as the Company may, under
applicable law, be permitted to have the discretion to take so as to effectuate
such indemnification, advancement or defense. Such agreement by the Company
shall not be deemed to impair any other obligation of the Company respecting
Executive’s indemnification or defense otherwise arising out of this or any
other agreement or promise of the Company under any statute.

 

16



--------------------------------------------------------------------------------

ARTICLE IX

ANTI-CORRUPTION COMPLIANCE

9.1    Compliance with Applicable Anti-Corruption Laws. Executive acknowledges
and agrees that he understands and will comply with all Applicable
Anti-Corruption Laws, and will not, directly or indirectly, pay, offer,
authorize or promise to pay or provide anything of value to any Government
Official, political party, political party official or political candidate, or
to any other person or entity in order to influence an official act, omission or
decision that will assist the Company or any other person or entity in obtaining
or retaining business or in directing business to any other person or entity for
any purpose that violates the Applicable Anti-Corruption Laws or would cause the
Company to be in violation of Applicable Anti-Corruption Laws.

9.2    Compliance with Company Anti-Corruption Program. Executive acknowledges
and agrees that he will comply with the Company’s Anti-Corruption Compliance
Program and Manual and Code of Business Conduct, including the Company’s annual
anti-corruption training requirement, and further agrees to execute a compliance
certification, as periodically may be requested by the Company.

ARTICLE X

MISCELLANEOUS

10.1    Entire Agreement. This Agreement constitutes the entire agreement
between the parties concerning this Agreement’s subject matter and supersedes
all prior agreements and understandings, both written and oral, between the
parties with respect to its subject matter.

10.2    Modification; Amendment. This Agreement may not be modified or amended
in any respect except by an instrument in writing signed by the party against
whom such modification or amendment is sought to be enforced. No modification or
amendment may be enforced against the Company unless such modification or
amendment is in writing and authorized by the Board.

10.3    No Waiver. The waiver by either party of a breach of any term of this
Agreement shall not operate or be construed as a waiver of a subsequent breach
of the same provision by either party or of the breach of any other term or
provision of this Agreement.

10.4    Remedies; Governing Law; Jurisdiction. This Agreement and performance
under it, and the exclusive venue for all proceedings that may ensue from its
breach, shall be in state or federal court, as applicable, in Harris County,
Texas, and this Agreement shall be construed in accordance with the laws of the
State of Texas. In the event of a breach or threatened breach by either
Executive or the Company of any provision of this Agreement, the non-breaching
party shall be entitled to a temporary restraining order and an injunction
restraining the breaching party from the commission or threatened commission of
such breach. Nothing in this Agreement, however, precludes the Company from
seeking to remove a civil action from any state court to federal court. Nothing
herein shall be construed as prohibiting either Executive or the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including but not limited to the recovery of money damages.

 

17



--------------------------------------------------------------------------------

10.5    Executive’s Representations. Executive represents and warrants that he
is free to enter into this Agreement and to perform each of the terms and
covenants of it. Executive represents and warrants that he is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, and that his execution and performance of this Agreement is not a
violation or breach of any other agreement between Executive and any other
person or entity. Executive acknowledges and agrees that (a) he is not relying
upon any determination by the Company, its Subsidiaries or affiliates, or any of
their respective employees, directors, officers, attorneys or agents
(collectively, the “Company Parties”) regarding the tax effects associated with
Executive’s execution of this Agreement and (b) in deciding to enter into this
Agreement, Executive is relying on his own judgment and the judgment of the
professionals of his choice with whom he has consulted. Executive hereby
releases, acquits and forever discharges the Company Parties from all actions,
causes of action, suits, debts, obligations, liabilities, claims, damages,
losses, costs and expenses of any nature whatsoever, whether known or unknown,
on account of or arising out of, or in any way related to the tax effects
associated with Executive’s execution of this Agreement.

10.6    The Company’s Representations. The Company represents and warrants that
it is free to enter into this Agreement and to perform each of the terms and
covenants of it. The Company represents and warrants that it is not restricted
or prohibited, contractually or otherwise, from entering into and performing
this Agreement, and that its execution and performance of this Agreement is not
a violation or breach of any other agreement between the Company and any other
person or entity. The Company represents and warrants that this Agreement is a
legal, valid and binding agreement of the Company, enforceable in accordance
with its terms.

10.7    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given in person or by either personal delivery,
facsimile with confirmation of receipt, overnight delivery, or first class mail,
certified or registered with return receipt requested, with postal or delivery
charges prepaid, and shall be deemed to have been duly given when delivered
personally, or three days after mailing first class, certified or registered
with return receipt requested, (i) if to the Company, to the Company’s
headquarters, attention to the Executive Vice President, General Counsel &
Corporate Secretary of the Company, and (ii) if to Executive, to Executive’s
address on file in the Company’s records.

10.8    Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

10.9    Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, (a) this Agreement shall be considered divisible,
(b) such provision shall be deemed inoperative to the extent it is deemed
illegal, invalid, or unenforceable, and (c) in all other respects this Agreement
shall remain in full force and effect.

10.10    Assignment. The rights and obligations of the parties under this
Agreement shall be binding upon and inure to the benefit of their respective
successors, assigns, executors, administrators and heirs; provided, however,
that neither the Company nor Executive may assign any duties under this
Agreement without the prior written consent of the other. Notwithstanding the
foregoing, the parties acknowledge that it is anticipated that Executive will be
employed by a subsidiary of the Company, and the Company may assign

 

18



--------------------------------------------------------------------------------

(in whole or in part) its rights and obligations under this Agreement to such
entity without prior written consent of Executive; provided, however, that the
Company shall remain liable for all compensation obligations to Executive under
this Agreement.

10.11    Attorneys’ Fees and Other Costs. If either party breaches this
Agreement, or if a dispute arises between the parties based on or involving this
Agreement, the party that prevails in the resolution of such dispute is entitled
to recover from the other party its reasonable attorneys’ fees, court costs, and
expenses incurred in enforcing such rights or resolving such dispute. For
purposes of this Section 10.11, the finder of fact shall be requested to answer
affirmatively as to whether a party “prevailed” in order to recoup attorneys’
fees and other costs pursuant to this Section 10.11.

10.12    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

10.13    Section 409A.

(a)    General. Any compensation or benefits made to Executive under the terms
of this Agreement may constitute nonqualified deferred compensation for purposes
of Section 409A. Accordingly, notwithstanding any provision contained herein,
this Agreement shall be interpreted in a manner that is consistent with
Section 409A. In the event that any provision of this Agreement conflicts with
Section 409A, such provision is to that extent superseded by the applicable
Section 409A standards for nonqualified deferred compensation plans to satisfy
the requirements of Section 409A.

(b)    General Suspension of Payments. Notwithstanding any contrary provisions
in this Agreement, if Executive is a “specified employee,” as such term is
defined within the meaning of Section 409A, as determined by policies
established by the Board, any payments or benefits which are classified as
“nonqualified deferred compensation” for purposes of Section 409A and are
payable or provided as a result of Executive’s termination of employment that
would otherwise be paid or provided within six (6) months and one (1) day of
such termination (other than due to death or “disability”, as such term is
defined within the meaning of Section 409A) shall instead be paid or provided on
the earlier of (i) six (6) months and two (2) days following Executive’s
termination, (ii) the date of Executive’s death, or (iii) any date that
otherwise complies with Section 409A. In the event that Executive is entitled to
receive payments during the suspension period provided under this
Section 10.13(b), Executive shall receive the accumulated benefits that would
have been paid or provided under this Agreement within the six (6) month and one
(1) day suspension period on the earliest day that would be permitted under
Section 409A.

(c)    Separation from Service. For all purposes of this Agreement, Executive’s
employment with the Company shall be considered to have terminated when
Executive incurs a “separation from service” with the Company within the meaning
of Section 409A; provided, however, that whether such a separation from service
has occurred shall be determined based upon a reasonably anticipated permanent
reduction in the level of bona fide services to be performed to no more than
twenty percent (20%) of the average level of bona fide services provided in the
immediately preceding thirty-six (36) months.

 

19



--------------------------------------------------------------------------------

(d)    Reimbursement Payments. The following rules shall apply to payments of
any amounts under this Agreement that are treated as “reimbursement payments”
under Section 409A, including, but not limited to, any payments provided under
Section 4.3: (i) the amount of expenses eligible for reimbursement in one
calendar year shall not limit the available reimbursements for any other
calendar year; (ii) Executive shall file a claim for all reimbursement payments
not later than thirty (30) days following the end of the calendar year during
which the expenses were incurred, (iii) the Company shall make such
reimbursement payments within thirty (30) days following the date Executive
delivers written notice of the expenses to the Company; and (iv) Executive’s
right to such reimbursement payments shall not be subject to liquidation or
exchange for any other payment or benefit.

(e)    Separate Payments. For purposes of Section 409A, any right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments so that each payment is designated as a separate
payment for purposes of Section 409A, and any rights and benefits under this
Agreement shall be treated as rights to separate payments for purposes of
Section 409A.

(f)    Amendment. In the event that the Company determines that any amounts
payable hereunder will be taxable to Executive under Section 409A prior to
payment to Executive, then the Company may (i) adopt amendments to this
Agreement, including but not limited to amendments with retroactive effect, that
the Company determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided hereunder and/or (ii) take such other actions
as the Company determines necessary or appropriate to avoid the imposition of
tax under Section 409A.

(g)    Coordination with Prior Employment Agreement. Notwithstanding any
provision hereof to the contrary, with respect to payments to Executive pursuant
to Sections 4.3(b)(ii)(1) or 4.3(c)(ii)(1), the amount of any such payments that
would have been paid in the form of installment payments pursuant to the
employment agreement in effect between Executive and the Company’s predecessor
immediately prior to the Effective Date shall instead be paid in installments
over the same period specified in such agreement to the extent necessary to
comply with Section 409A, and the remaining amount of such payments shall be
paid on the date that is sixty (60) days after the Date of Termination, subject
to Executive’s compliance with Articles V, VI and VII and timely execution and
non-revocation of the Release.

10.14    Prior Employment Agreement Superseded. Upon the Effective Date, any and
all prior employment agreements between the Company, its predecessors or any
Subsidiary and Executive, shall be of no further force or effect, and this
Agreement shall supersede all such prior agreements.

10.15    Limitation. Subject to the termination provisions contained herein,
this Agreement shall not confer any right or impose any obligation on the
Company or its Subsidiaries to continue the employment of Executive in any
capacity or limit the right of the Company, its Subsidiaries, or Executive to
terminate Executive’s employment.

10.16    Third-Party Beneficiaries. Each Subsidiary shall be a third-party
beneficiary of Executive’s obligations under Articles V, VI, VII, VIII and IX,
and shall be entitled to enforce such obligations as if a party hereto.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year indicated above.

 

COMPANY:

C&J ENERGY SERVICES, INC.

 

/s/ Danielle E. Hunter

Name:

 

Danielle E. Hunter

Title:

  Executive Vice President, General Counsel,   Chief Risk and Compliance Officer
and   Corporate Secretary

EXECUTIVE:

 

/s/ Vic Joyce

Name:

 

Vic Joyce

 

21



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED AREA

Within the United States:

State of Arkansas

State of California

State of Colorado

State of Idaho

State of Kansas

Louisiana Parishes of:

Bienville

Bossier

Caddo

Caldwell

Claiborne

DeSoto

Harrison

Jackson

Lincoln

Natchitoches

Red River

Sabine

St. Helena

Webster

Winn

State of Mississippi

State of Montana

State of New Mexco

State of New York

State of North Dakota

State of Ohio

State of Oklahoma

State of Pennsylvania

State of Texas

State of Utah

State of West Virginia

State of Wyoming

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

WAIVER AND RELEASE

Pursuant to the terms of the Employment Agreement between me and C&J Energy
Service, Inc., dated [December 14], 2017 (the “Agreement”), and in exchange for
the benefits provided in the Agreement to which I acknowledge I would not
otherwise be fully entitled (the “Separation Benefits”), I hereby waive all
claims against and release (i) C&J Energy Service, Inc. and its directors,
officers, employees, agents, insurers, predecessors, successors and assigns
(collectively referred to as the “Company”), (ii) all of the affiliates
(including all parent companies and all wholly or partially owned subsidiaries)
of the Company and their directors, officers, employees, agents, insurers,
predecessors, successors and assigns (collectively referred to as the
“Affiliates”), (iii) the Company’s and its Affiliates’ employee benefit and
incentive plans and the fiduciaries and agents of said plans (collectively
referred to as the “Benefit Plans”); and (iv) the Company’s and its Affiliates’
equity incentive and equity investment plans and the fiduciaries and agents of
said plans (collectively referred to as the “Equity Plans”) from any and all
claims, demands, actions, liabilities and damages arising out of or relating in
any way to my employment with or separation from employment with the Company and
its Affiliates other than benefits due pursuant to the Agreement and rights and
benefits I am entitled to under the Benefit Plans or Equity Plans. (The Company,
its Affiliates, the Benefit Plans and the Equity Plans are sometimes hereinafter
collectively referred to as the “Released Parties.”)

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that I have been advised in writing to consult an attorney before
signing this Waiver and Release. I understand that, in order to be eligible for
the Separation Benefits, I must sign (and return to the Company) this Waiver and
Release before I will receive the Separation Benefits. I acknowledge that I have
been given at least twenty-one (21) days to consider whether to accept the
Separation Benefits and whether to execute this Waiver and Release.

In exchange for the Separation Benefits, (1) I agree not to sue in any local,
state and/or federal court regarding or relating in any way to my employment
with or separation from employment with the Company and its Affiliates, and
(2) I knowingly and voluntarily waive all claims and release the Released
Parties from any and all claims, demands, actions, liabilities, and damages,
whether known or unknown, arising out of or relating in any way to my employment
with or separation from employment with the Company and its Affiliates, except
to the extent that my rights are vested under the terms of any employee benefit
plans sponsored by the Company and its Affiliates and except with respect to
such rights or claims as may arise after the date this Waiver and Release is
executed. This Waiver and Release includes, but is not limited to, claims and
causes of action under: Title VII of the Civil Rights Act of 1964, as amended;
the Age Discrimination in Employment Act of 1967, as amended, including the
Older Workers Benefit Protection Act of 1990; the Civil Rights Act of 1866, as
amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990; the Workers Adjustment and Retraining Notification Act of 1988; the
Pregnancy Discrimination Act of 1978; the Employee Retirement Income Security
Act of 1974, as amended; the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act; the Occupational Safety and Health Act; the Texas Labor Code
§21.001 et. seq.; the Texas Labor Code; claims in connection with workers’
compensation, retaliation

 

B-1



--------------------------------------------------------------------------------

or “whistle blower” statutes; and/or contract, tort, defamation, slander,
wrongful termination or any other state or federal regulatory, statutory or
common law. Further, I expressly represent that no promise or agreement which is
not expressed in this Waiver and Release has been made to me in executing this
Waiver and Release, and that I am relying on my own judgment in executing this
Waiver and Release, and that I am not relying on any statement or representation
of the Company or its Affiliates or any of their agents. I agree that this
Waiver and Release is valid, fair, adequate and reasonable, is with my full
knowledge and consent, was not procured through fraud, duress or mistake and has
not had the effect of misleading, misinforming or failing to inform me. I
acknowledge and agree that the Company will withhold the minimum amount of any
taxes required by federal or state law from the Separation Benefits otherwise
payable to me.

This Waiver and Release does not apply to any claims for unemployment
compensation or any other claims or rights which, by law, cannot be waived,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

Notwithstanding anything to the contrary in this Waiver and Release, I do not
release and expressly retain (a) all rights to indemnity, contribution, and a
defense, and directors and officers and other liability coverage that I may have
under any statute, the bylaws of the Company or by other agreement; (b) the
right to receive the Separation Benefits; and (c) the right to any, unpaid
reasonable business expenses and any accrued benefits payable under any Company
welfare plan or tax-qualified plan or other Benefit Plans.

I acknowledge that the Company’s provision of the Separation Benefits is not an
admission by any one or more of the Released Parties that they engaged in any
wrongful or unlawful act or that they violated any federal or state law or
regulation. I acknowledge that neither the Company nor its Affiliates have
promised me continued employment or represented to me that I will be rehired in
the future. I acknowledge that my employer and I contemplate an unequivocal,
complete and final dissolution of my employment relationship. I acknowledge that
this Waiver and Release does not create any right on my part to be rehired by
the Company or its Affiliates, and I hereby waive any right to future employment
by the Company or its Affiliates.

I understand that for a period of seven (7) calendar days following the date
that I sign this Waiver and Release, I may revoke my acceptance of this Waiver
and Release, provided that my written statement of revocation is received on or
before that seventh (7th) day by the Company’s General Counsel, in which case
the Waiver and Release will not become effective. If I timely revoke my
acceptance of this Waiver and Release, the Company shall have no obligation to
provide the Separation Benefits to me. I understand that failure to revoke my
acceptance of the offer within seven (7) calendar days from the date I sign this
Waiver and Release will result in this Waiver and Release being permanent and
irrevocable.

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release sets forth the entire understanding and agreement between me and the
Company and its Affiliates concerning the

 

B-2



--------------------------------------------------------------------------------

subject matter of this Waiver and Release and supersedes any prior or
contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or its Affiliates.

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including but not limited to breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin, or disability and any other claims arising prior to the date of this
Waiver and Release. By execution of this document, I do not waive or release or
otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions, or events of the Company or its Affiliates which
occur after the date of the execution of this Waiver and Release.

 

 

  

 

Printed Name of Executive

  

Company’s Representative

 

  

 

Signature

  

Company’s Execution Date

 

  

Signature Date

  

 

B-3